                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


AMRO ELSAYED and LOLA SALAMAH,                )
                                              )
                  Plaintiffs,                 )
                                              )
                  v.                          )         1:18CV1045
                                              )
FAMILY FARE LLC, et al.,                      )
                                              )
                  Defendants.                 )


                       MEMORANDUM OPINION AND ORDER

     This case comes before the Court on Plaintiffs’ Motion to

Amend the Scheduling Order.           (See Docket Entry 32; see also Docket

Entry   34   (Brief    in    Support);     Docket   Entry   35    (Defendants’

Response); Docket Entry 39 (Plaintiffs’ Reply).)                For the reasons

that follow, the Court will deny the instant Motion.

                                    INTRODUCTION

     Plaintiffs instituted this action by filing a pro se Complaint

against Defendants.         (See Docket Entry 1.)       Discovery “commenced

u[pon] entry of the scheduling order,” M.D.N.C. LR 16.1(a), on

April 30, 2019 (see Text Order dated Apr. 30, 2019 (adopting

Amended   Joint   Rule      26(f)    Report   (Docket   Entry    11))).    That

scheduling order required the parties to conclude “all discovery

(general and expert) [by] October 30, 2019.”             (Docket Entry 11 at

2 (bold font omitted).) Given that discovery end-date, the parties

must file dispositive motions by December 2, 2019. See M.D.N.C. LR

56.1(b) (making dispositive motions due 30 days after discovery

closes); see also Fed. R. Civ. P. 6(a)(3) (“[I]f the clerk’s office
is inaccessible . . . on the last day for filing . . ., then the

time for filing is extended to the first accessible day that is not

a Saturday, Sunday, or legal holiday[.]”).1         In reliance on those

deadlines, the Clerk set this case for trial during the July 2020

Civil Master Calendar term.    (See Docket Entry 28.)

     Counsel appeared for Plaintiffs on October 14, 2019 (i.e., 16

days before discovery ended).       (See Docket Entry 30.)       Plaintiffs

filed the instant Motion on November 14, 2019 (i.e., 15 days after

discovery    ended),   requesting    “exten[sions    of]   the    discovery

deadline . . ., the deadline for filing dispositive motions . . .,

and the trial date . . . by three additional months each for the

following reasons” (Docket Entry 32 at 1 (emphasis added)):

     1.     Plaintiffs recently retained counsel in this matter
            for the first time two weeks before the discovery
            deadline, on October 14, 2019.

     2.     Plaintiffs’ counsel, because of her recent entry in
            this matter, did not have a reasonable chance to
            assess the sufficiency of previously completed
            discovery or the need for further discovery prior
            to the discovery deadline.

     3.     Plaintiffs’ counsel needs more time to effectively
            assess the need for and prepare dispositive
            motions.

     4.     Plaintiffs’ counsel needs more time to effectively
            prepare the case for trial.




     1 In extended observation of the Thanksgiving holiday, the
Clerk’s Office will not operate on Friday, November 29, 2019, the
date falling 30 days after the close of discovery.

                                     2
(Id.   at   1-2;   see     also   id.   at   2   (“The    reasons   listed   above

constitute good cause for modifying the Scheduling Order.”).)2

                                    DISCUSSION

       As Defendants’ Response observes (see Docket Entry 35 at 4),

this   Court’s     Local    Rules   mandate      that    “[m]otions   seeking   an


     2 Plaintiffs’s Reply presents two new reasons the Court should
grant the instant Motion. First, the Reply cites “the fact that
there is a pending Motion for Leave to File Supplemental Pleading
. . . .” (Docket Entry 39 at 2 (citing Docket Entry 21).) Second,
the Reply asserts that (A) “Plaintiffs moved this Court for an
order extending the discovery deadline prior to the expiration of
that deadline in their Motion to Compel” (id. at 4 (citing Docket
Entry 26 at 6 (requesting, in conclusory fashion, “exten[sion of]
the time of discovery period”))), (B) the Court’s “Order on the
Motion to Compel, denying th[at] request . . . was not entered
until October 31, 2019” (id. (referring to Docket Entry 31 at 16
n.5)), and (C) “[c]ounsel for [] Plaintiffs could not move again to
extend the discovery deadline, for newly developed reasons, until
there was a ruling on Plaintiffs’ previous Motion [to Compel]”
(id.; see also id. at 6 (“[Plaintiffs’ counsel] was barred from
[filing the instant Motion] by the pending [M]otion [to
Compel].”)). Plaintiffs made no such arguments in either their
instant Motion or Brief in Support. (See Docket Entries 32, 34.)
“Members of this Court . . . have consistently held that reply
briefs may not inject new grounds and that an argument that was not
contained in the main brief is not before the Court.” Tyndall v.
Maynor, 288 F.R.D. 103, 108 (2013) (internal brackets, ellipses,
and quotation marks omitted) (citing Triad Int’l Maint. Corp. v.
Aim Aviation, Inc., 473 F. Supp. 2d 666, 670 n.1 (M.D.N.C. 2006),
recommendation adopted, id. at 668, and Jarvis v. Stewart, No.
1:04CV642, 2005 WL 3088589, at *1 (M.D.N.C. Nov. 17, 2005)
(unpublished)). Particularly given that (1) the Court can order
any discovery necessitated by a supplemental pleading if/when the
Court allows a supplemental pleading and (2) the Reply omits any
authority for the proposition that Plaintiffs could not file the
instant Motion during the pendency of their Motion to Compel (see
Docket Entry 39 at 4-6), the Court will adhere to “[t]he ordinary
rule . . . that an argument raised for the first time in a reply
brief . . . will not be considered,” Thompkins v. Key Health Med.
Sols., Inc., No. 1:12CV613, 2015 WL 1292228, at *7 (M.D.N.C. Mar.
23, 2015) (internal quotation marks omitted), recommendation
adopted, 2015 WL 3902340 (M.D.N.C. June 24, 2015) (unpublished).

                                         3
extension of the discovery period . . . must be made . . . prior to

the expiration of the time within which discovery is required to be

completed,” M.D.N.C. LR 26.1(d).          Because Plaintiffs filed the

instant Motion (seeking an extension of the discovery period) after

the discovery deadline (which, pursuant to Local Rule 26.1(d), also

operates as the deadline to request an extension of the discovery

period), Defendants rightfully have argued that Plaintiffs must

“satisfy the excusable neglect requirement of [Federal] Rule [of

Civil Procedure] 6” (Docket Entry 35 at 10 (emphasis added)).           See

Fed. R. Civ. P. 6(b)(1) (“When an act may or must be done within a

specified time, the court may, for good cause, extend the time

. . . on motion made after the time has expired if the party failed

to act because of excusable neglect.”).3

     “‘Excusable neglect’ is not easily demonstrated, nor was it

intended to be.”    Thompson v. E.I. DuPont de Nemours & Co., 76 F.3d

530, 534 (4th Cir. 1996).      The excusable neglect inquiry remains

“at bottom   an    equitable   one,   taking   account   of   all   relevant

circumstances surrounding the party’s omission.”              Pioneer Inv.

Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395

(1993).   “These include . . . [1] the danger of prejudice to the

[opposing party], [2] the length of the delay and its potential

impact on judicial proceedings, [3] the reason for the delay,


     3 A timely motion to amend scheduling order deadlines requires
only a showing of good cause. See Fed. R. Civ. P. 6(b)(1); Fed. R.
Civ. P. 16(b)(4).

                                      4
including whether it was within the reasonable control of the

movant, and [4] whether the movant acted in good faith.”           Id.

     According to the instant Motion, “[g]iven the recent date at

which Plaintiffs’ counsel entered her appearance and the lack of

delay in filing th[e instant M]otion after her appearance, the

tardiness of [the instant M]otion . . . is a result of excusable

neglect.”   (Docket Entry 32 at 2; see also Docket Entry 34 at 5

(“Plaintiffs should be granted an extension of the discovery

deadline . . . because the appearance of an attorney two weeks

before the deadline caused th[e instant M]otion to be filed after

the discovery deadline, and this constitutes excusable neglect.”

(bold font omitted)).)     “[T]he Court finds no . . . excusable

neglect based on [Plaintiffs’] previous pro se status or [their]

failure to retain counsel in a timely fashion.            [They] had every

opportunity to retain counsel to represent [them] throughout this

litigation . . . .   [Their] own decision to proceed pro se does not

entitle [them] to ignore [deadlines] . . . .”      Chen v. Cayman Arts,

Inc., No. 10-80236-CIV, 2012 WL 3597514, at *3 (S.D. Fla. Aug. 20,

2012) (unpublished); see also United States v. One Honda Civic,

VIN: 2HGEJ6578VH549526, Green in Color, Tinted & Registered to Luis

S. Pabon, No. 06CV381, 2007 WL 3171770, at *3 (W.D.N.Y. Oct. 29,

2007)   (unpublished)   (“[The]   decision   to   delay    retaining   [an]

attorney or timely acting on [one’s] own behalf . . . is not

excusable neglect.”).    Put another way, “[t]he most important of


                                   5
the factors identified in Pioneer for determining whether ‘neglect’

is ‘excusable’ is the reason for the failure to file the [instant

Motion on time],” Thompson, 76 F.3d at 534, and Plaintiffs’ stated

“reason for th[at] delay,” Pioneer, 507 U.S. at 395, i.e., their

decision to wait until only 16 days remained in the six-month

discovery period before retaining counsel, weighs heavily against

a finding of excusable neglect, because that decision rested

“within the[ir] reasonable control,” id.

       Plaintiffs also have insisted that “there is little danger of

prejudice to [Defendants] if Plaintiffs’ request to extend the

lapsed discovery deadline is granted.               The bulk of discovery was

completed before [their] counsel entered her appearance, so any

further discovery . . . will likely be minimal, although necessary

and critical.”       (Docket Entry 34 at 7.)                Plaintiffs’ Reply,

however,    belies   that   argument       by   listing     a    wide    array   of

“additional discovery [] Plaintiffs seek[]” (Docket Entry 39 at 8),

including:   (1) the deposition of Defendant Lee Barnes, Jr. “as to

general questions about the claims in the Complaint” (id.); (2) the

compelled production of unspecified “requests for production of

documents    and   interrogatories”        (id.);    (3)   the    deposition      of

“Defendants’ accountant to determine how Plaintiffs’ commissions

were    calculated   and    how   errors        occurred”       (id.);   (4)     the

“designat[ion of] an expert to testify as to the legitimacy of

Plaintiff [Lola] Salamah’s signature on several core documents”


                                       6
(id.); and (5) unspecified discovery arising from the depositions

of Defendant Donald Pilcher and two other witnesses (id.).4

       In light of Plaintiffs’ expansive plans for further discovery,

the Court agrees with Defendants that “there is prejudice that will

result     to   Defendants    if   Plaintiffs       are   permitted   to    reopen

discovery.”      (Docket Entry 35 at 12.)           As an initial matter, the

Court (for reasons discussed above) has concluded that Plaintiffs

lack   a   reasonable     justification       for   belatedly    pursuing     this

substantial discovery and such “unwarranted delay is certainly

prejudicial to Defendants,” Kenion v. Town of Atl. Beach, No.

4:10CV1745,      2012    WL   1752386,   at    *2    (D.S.C.    May   15,   2012)

(unpublished) (emphasis added); see also Geiserman v. MacDonald,

893 F.2d 787, 792 (5th Cir. 1990) (“Delays are a particularly

abhorrent feature of today’s trial practice. . . .                Adherence to

reasonable deadlines is critical to restoring integrity in court

proceedings.”).         Moreover, “allowing further discovery and the

designation of new experts would cause . . . additional costs that

would prejudice [Defendants] . . . .                [Even if] the information



     4 To the extent Plaintiffs propose to designate an expert
witness and to depose fact witnesses, they missed scheduling order
deadlines that fell even earlier than the discovery deadline. (See
Docket Entry 11 at 2 (requiring Plaintiffs to serve expert
disclosures “in support of claims by August 1, 2019”), 3
(obligating   parties   to  complete   “[d]epositions of     [f]act
[w]itnesses . . . by September 30, 2019”).) Plaintiffs, however,
have made no effort to explain the (lengthier) delays between the
expiration of those deadlines and the filing of the instant Motion.
(See generally Docket Entries 32, 34, 39.)

                                         7
sought would be relevant to the issues at trial, the balance of

factors weighs against allowing this additional fact and expert

discovery.”    H/S Wilson Outparcels, LLC v. Kroger Ltd. P’ship I,

No. 5:15CV591, 2018 WL 1528187, at *4 (E.D.N.C. Mar. 28, 2018)

(unpublished); see also Jackson v. United Airlines, Inc., No.

3:08CV182,    2009   WL   2147840,   at   *2   (E.D.   Va.   July   15,   2009)

(unpublished) (“[T]he reopening of discovery in order to secure and

depose expert witnesses . . . result[s] in prejudice to the

[d]efendants.”); Plotkin v. Association of Eye Care Ctrs., Inc.,

710 F. Supp. 156, 159 (E.D.N.C. 1989) (“The reopening of discovery

. . . would lead to additional delay and expense . . . and is a

recognized source of prejudice to the opposing party.”).5


     5 In their Brief in Support of the instant Motion, Plaintiffs
contended that the Court should find no prejudice in this case,
because “this Court has previously merely accepted a [p]laintiff’s
‘bald assertion that “no party would be prejudiced by the brief
extension requested.”’” (Docket Entry 34 at 7 (quoting Graves v.
Wells Fargo Bank, N.A., No. 1:14CV398, 2014 WL 3797409, at *3
(M.D.N.C. Aug. 1, 2014) (unpublished)) (internal brackets
omitted).) That contention falls short, because (in Graves) the
Court expressly “accept[ed the p]laintiff’s bald assertion”
regarding lack of prejudice only “[f]or purposes of th[e]
discussion” in that case. Graves, 2014 WL 3797409, at *3; see also
id. (“Similarly, the Court will deem the length of delay by [the
p]laintiff brief and the possible impact of that delay on judicial
proceedings minimal (again for purposes of this discussion
only).”). Further, after assuming the first two Pioneer factors
favored the plaintiff in Graves, the Court: (A) found that the
final two Pioneer factors disfavored that plaintiff, id.; (B) noted
(i) that “the Fourth Circuit has declared that the third Pioneer
factor weighs most heavily in the balance,” id. at *4 (citing
Thompson, 76 F.3d at 534), (ii) that “other courts have recognized
that ‘the equities will rarely if ever favor a party who fails to
follow the clear dictates of a court rule,’” id. (quoting Silivanch
                                                     (continued...)

                                      8
     In sum, the Court cannot find excusable neglect here because,

assuming Plaintiffs have acted in good faith (such that the fourth

Pioneer factor favors them), but see Graves v. Wells Fargo Bank,

N.A., No. 1:14CV398, 2014 WL 3797409, at *3 (M.D.N.C. Aug. 1, 2014)

(unpublished) (“Consciously ignoring a deadline does not constitute

good faith conduct.”), the first three Pioneer factors (including

the most important) all tilt decidedly against Plaintiffs, in that

the proposed extension of the discovery period (1) would prejudice

Defendants’     legitimate   interests   in   (A)   avoiding   significant,

additional expense, as well as in (B) maintaining the agreed-upon

and judicially-sanctioned end-point for this case, and (2) would

cause   delay    of   unreasonable   length   under   the   circumstances,

including most importantly (3) the absence of a palatable reason

for Plaintiffs’ untimely filing of the instant Motion.6


     5(...continued)
v. Celebrity Cruises, Inc., 333 F.3d 355, 366-67 (2d Cir. 2003)),
as well as (iii) that “the Supreme Court has indicated that courts
should construe the excusable neglect standard in a fashion that
deters ‘parties from freely ignoring court-ordered deadlines in the
hopes of winning a permissive reprieve,’” id. (quoting Pioneer, 507
U.S. at 395); and (C) “conclude[d] that [the p]laintiff [in Graves]
ha[d] failed to show excusable neglect,” id. Read with the benefit
of that context, Graves does not aid Plaintiffs’ position in this
case, but instead actually supports denial of the instant Motion.

     6 Plaintiffs’ original argument for extending the dispositive
motions deadline and continuing the trial date rests entirely on
their receipt of an extension of the discovery deadline. (See,
e.g., Docket Entry 34 at 5 (“If the discovery extension is granted,
then the subsequent requested deadline extensions, for dispositive
motions and trial, will be necessary to allow both sides to
adequately prepare in light of any additional discovery that may be
                                                     (continued...)

                                     9
                            CONCLUSION

     The record does not establish excusable neglect under Federal

Rule of Civil Procedure 6(b)(1) for Plaintiffs’ belated request to

extend the discovery deadline and/or good cause under Federal Rules

of Civil Procedure 6(b)(1) and 16(b)(4) for any extension of the

dispositive motions deadline and/or the trial date.

     IT IS THEREFORE ORDERED that the instant Motion (Docket Entry

32) is DENIED.

                                       /s/ L. Patrick Auld
                                         L. Patrick Auld
                                  United States Magistrate Judge
November 26, 2019


     6(...continued)
completed.”).) Because the Court will not extend discovery, it
follows that good cause does not exist under Federal Rules of Civil
Procedure 6(b)(1) and/or 16(b)(4) to modify the dispositive motions
deadline and/or the trial date.     See generally Halpern v. Wake
Forest Univ. Health Scis., 268 F.R.D. 264, 274 (M.D.N.C. 2010)
(“[T]he judges of this Court consistently enforce case management
deadlines to ensure that trials take place as scheduled.”).
Plaintiffs’ recent filing of an “Amendment” to the instant Motion
(Docket Entry 42) does not alter that conclusion. That Amendment
“(1) [proposes] an additional argument in support of [the instant
Motion] solely as it pertains to the[] request to extend the trial
date and (2) submi[ts Plaintiffs’] signatures pursuant to Local
Rule 40.1(b).”     (Id. at 1.)     The submission of Plaintiffs’
signatures does not remedy the above-described lack of good cause
for continuing the trial. As to Plaintiffs’ “additional argument”
(id.), i.e., “that Plaintiff Amro Elsayed . . . plans to take the
law examination for [a]dmission to the Vermont Bar on July 28-29,
2020” (id.), the Court first notes that “an argument that was not
contained in the main brief is not before the Court,” Tyndall v.
Maynor, 288 F.R.D. 103, 108 (2013) (internal brackets, ellipsis,
and quotation marks omitted). In any event, because the July 2020
Civil Master Calendar term “begin[s] on July 6, 2020 . . . and will
continue until all the cases on the calendar have been tried”
(Docket Entry 28 at 1 (bold font omitted)), Plaintiff Elsayed’s
plans for July 28 and 29, 2020, do not require a continuance.

                                10
